                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   YAOAN HE,                                               CASE NO. C19-0622-JCC
10                             Petitioner,                   ORDER
11           v.

12   WILLIAM BARR, et al.,

13                             Respondents.
14

15           This matter comes before the Court on the report and recommendation of the Honorable
16   Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 11). The Court, having reviewed
17   Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Dkt. No. 1), the
18   Government’s motion to dismiss as moot (Dkt. No. 8), and Judge Peterson’s report and
19   recommendation (Dkt. No. 11), hereby ORDERS that:
20      1. The Court ADOPTS the report and recommendation (Dkt. No. 11);
21      2. The Government’s motion to dismiss as moot (Dkt. No. 8) is GRANTED;
22      3. This action is DISMISSED without prejudice; and
23      4. The Clerk is DIRECTED to send copies of this order to the parties and to Judge Peterson.
24      //
25      //
26      //


     ORDER
     C19-0622-JCC
     PAGE - 1
 1          DATED this 20th day of June 2019.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0622-JCC
     PAGE - 2
